NOT RECOMMENDED FOR PUBLICATION
                                File Name: 05a0825n.06
                                 Filed: October 7, 2005

                                           No. 04-3930

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


BRIAN TOLBERT,                                 )
                                               )
       Plaintiff-Appellant,                    )
                                               )
v.                                             )   ON APPEAL FROM THE UNITED
                                               )   STATES DISTRICT COURT FOR THE
FORD MOTOR COMPANY,                            )   NORTHERN DISTRICT OF OHIO
                                               )
       Defendant-Appellee.                     )
                                               )   OPINION


Before: GUY, BATCHELDER, AND GILMAN, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. Brian Tolbert, an African-American male,

started working as a pipefitter for the Ford Motor Company in 1996. In May of 2000, Tolbert was

sprayed in the nose and mouth with white paint during a racially charged altercation with a fellow

employee. He was never given clearance to return to work due to his self-expressed emotion of

feeling “postal” and because he failed a routine drug test as part of his reinstatement physical.

Tolbert eventually brought suit against Ford, claiming that: (1) he had been discriminated against

on the basis of his race, (2) Ford had retaliated against him for filing a civil rights complaint and

a workers’ compensation claim, and (3) he had been discriminated against on the basis of a

disability. Ford moved for summary judgment on all of the claims. The district court granted the

motion. For the reasons set forth below, we AFFIRM the judgment of the district court.
No. 04-3930
Tolbert v. Ford Motor Co.

       Tolbert argues on appeal that the district court misconstrued the appropriate legal standard

under the McDonnell Douglas burden-shifting framework when it failed to cite Reeves v. Sanderson

Plumbing Products, 530 U.S. 133 (2000). This omission, Tolbert argues, caused the district court

to reject certain “biased remarks” as “not probative.” Tolbert further maintains that, following

Reeves, “uncorroborated evidence of the decisionmaker as to his or her nondiscriminatory reasons

may no longer be given credence on summary judgment.”

       In Reeves, the 57-year-old plaintiff claimed that he had been unlawfully terminated from his

job because of his age. Id. at 138. The jury found in favor of the plaintiff, but the Fifth Circuit

overturned the verdict. Id. at 139. In concluding that the plaintiff had not introduced evidence

sufficient to sustain the jury’s findings, the Fifth Circuit reasoned, in effect, that the plaintiff had

failed to provide any “smoking gun” evidence of discrimination. Id.

       The Supreme Court reversed. It first articulated the familiar burden-shifting standard

employed by the federal courts in the discrimination context:

       McDonnell Douglas and subsequent decisions have established an allocation of the
       burden of production and an order for the presentation of proof in . . .
       discriminatory-treatment cases. First, the plaintiff must establish a prima facie case
       of discrimination. . . . The burden [then shifts to the defendant] to produce evidence
       that the plaintiff was rejected, or someone else was preferred, for a legitimate,
       nondiscriminatory reason. This burden is one of production, not persuasion; it can
       involve no credibility assessment.

Id. at 142 (citations and quotation marks omitted) (alterations in original). The Court further noted

that

       [a]lthough intermediate evidentiary burdens shift back and forth under this
       framework, the ultimate burden of persuading the trier of fact that the defendant
       intentionally discriminated against the plaintiff remains at all times with the plaintiff.

                                                 -2-
No. 04-3930
Tolbert v. Ford Motor Co.

       And in attempting to satisfy this burden, the plaintiff—once the employer produces
       sufficient evidence to support a nondiscriminatory explanation for its decision—must
       be afforded the opportunity to prove by a preponderance of the evidence that the
       legitimate reasons offered by the defendant were not its true reasons, but were a
       pretext for discrimination. That is, the plaintiff may attempt to establish that he was
       the victim of intentional discrimination by showing that the employer’s proffered
       explanation is unworthy of credence. Moreover, . . . the trier of fact may still
       consider the evidence establishing the plaintiff’s prima facie case and inferences
       properly drawn therefrom . . . on the issue of whether the defendant's explanation is
       pretextual.


Id. (citations and quotation marks omitted) (alterations in original).

       Although Tolbert argues to the contrary, this was the exact standard employed by the district

court in its discussion of the McDonnell Douglas burden-shifting standard. Indeed, the district

court’s chief authority, Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981),

was one of the primary sources relied on by Reeves. The district court did not explicitly cite Reeves

(nor, given the ample caselaw on point, did it have to), but its analysis of the appropriate legal

standard was nonetheless identical to the one employed by that opinion. See Reeves, 530 U.S. at

142-43.

       Tolbert’s argument that Reeves lessens a plaintiff’s burden of establishing pretext is likewise

incorrect. Reeves’s holding centered on the ruling by the Fifth Circuit that the plaintiff had not

sufficiently demonstrated that the defendant’s reason for dismissing him was pretextual. In

analyzing the plaintiff’s argument, the Supreme Court first noted that the plaintiff had, through his

testimony, “made a substantial showing that [the defendant’s claim] was false.” Id. at 144. The

Court then reasoned that prior caselaw, including the same cases relied on by the district court in

the present case, made “it . . . permissible for the trier of fact to infer the ultimate fact of

                                                -3-
No. 04-3930
Tolbert v. Ford Motor Co.

discrimination from the falsity of the employer’s explanation.” Id. at 147. It further commented that

the Fifth Circuit “had erred in proceeding from the premise that a plaintiff must always introduce

additional, independent evidence of discrimination.” Id. at 149.

        This analysis is fully consistent with the reasoning employed by the district court. In

reviewing Tolbert’s argument that Ford offered pretextual, rather than legitimate, reasons for

refusing to allow his return to work, the district court did not require Tolbert to “introduce

additional, independent evidence of discrimination,” id., as was required by the Fifth Circuit. To

the contrary, like the Court in Reeves, the district court examined whether Ford’s “proffered reasons

for requiring Plaintiff to obtain a psychiatric release prior to returning to work were false.” Tolbert,

unlike the plaintiff in Reeves, was unable to demonstrate the falsity of Ford’s reasons. We therefore

reject Tolbert’s contention that the district court employed an incorrect legal standard.

        We also reject Tolbert’s arguments that the district court erred in (1) concluding that he had

not presented direct evidence of racial discrimination, (2) finding that Ford’s proffered reasons were

not pretextual, and (3) dismissing Tolbert’s claims of retaliation. Because the reasoning that

supports the summary judgment for Ford has been clearly articulated by the district court in a

thorough and well-written opinion, and because we are unpersuaded by Tolbert’s argument that the

district court’s failure to cite Reeves is fatal, the issuance by us of a detailed written opinion on these

remaining issues would be unduly duplicative. The summary judgment order rendered by the

Honorable Donald C. Nugent, Judge of the United States District Court for the Northern District of

Ohio, is accordingly AFFIRMED on the basis of the reasoning detailed in his Opinion dated June

18, 2004.

                                                   -4-
No. 04-3930
Tolbert v. Ford Motor Co.




                            -5-